DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-12 and 29-30, and species brain as the tissue target in the reply filed on 7-13-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-13-22.
Claims 1-30 are pending.  Claims 1-12 and 29-30 and species brain as the tissue target are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-5-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 2-7-22 only contains 40 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-12 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a viral vector delivery system comprising two or more adeno-associated viral serotypes engineered for delivery of a single gene, a miRNA target site selected based on a tissue target, and a non-silencing promoter” in claim 1 is vague and renders the claim indefinite.  It is unclear whether the “a viral vector delivery system” is intended to comprise only one viral vector or comprises two or more viral vectors comprising two or more AAV serotypes, for example two or more AAV capsids serotypes.  It is unclear where the miRNA target site is situated in the viral vector delivery system, for example, whether the miRNA is in an independent vector or the miRNA is in the viral vector.  It is also unclear where the non-silencing promoter is situated in the viral vector delivery system, for example, whether the promoter is in an independent vector or the promoter is in the viral vector, or the promoter is in the same viral vector as the miRNA is situated.  It is unclear how the miRNA and the non-silencing promoter are correlated to the viral vector delivery system.  Claims 2-12 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “a viral vector delivery system comprising two or more AAV serotypes engineered for delivery of a single gene, a non-silencing promoter, at least one miRNA target site, the gene, and optionally, a self-complementary backbone” in claim 29 is vague and renders the claim indefinite.  It is unclear whether the “a viral vector delivery system” is intended to comprise only one viral vector or comprises two or more viral vectors comprising two or more AAV serotypes, for example two or more AAV capsids serotypes.  It is unclear where the miRNA target site is situated in the viral vector delivery system, for example, whether the miRNA is in an independent vector or the miRNA is in the viral vector.  It is also unclear where the non-silencing promoter is situated in the viral vector delivery system, for example, whether the promoter is in an independent vector or the promoter is in the viral vector, or the promoter is in the same viral vector as the miRNA is situated.  It is unclear how the miRNA and the non-silencing promoter are correlated to the viral vector delivery system.  It is unclear what the special relations are between the miRNA, the promoter, the gene and the self-complementary backbone in the viral vector delivery system.  Claim 30 depends from claim 29 but fail to clarify the indefiniteness.
The terms “Cbh”, “CAG”, “CB7” and “CBA” in line 2 of claim 9 are vague and render the claim indefinite.  The terms “Cbh”, “CAG”, “CB7” and “CBA” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the terms would be remedial.
The terms “Cisd2”, “Atg5” and “PTEN” in line 2 of claim 11 are vague and render the claim indefinite.  The terms “Cisd2”, “Atg5” and “PTEN” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the terms “Cisd2”, “Atg5” and “PTEN” would be remedial.
The terms “Cisd2”, “Atg5” and “PTEN” in line 3 of claim 30 are vague and render the claim indefinite.  The terms “Cisd2”, “Atg5” and “PTEN” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the terms “Cisd2”, “Atg5” and “PTEN” would be remedial.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12 and 29 is/are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by Flotte et al., 2012 (WO 2012/145624 A2).
Claims 1-3 and 12 are directed to a viral vector delivery system comprising two or more adeno-associated viral serotypes engineered for delivery of a single gene, a miRNA target site on a target tissue, and a non-silencing promoter.  Claim 2 specifies the two or more viral serotypes are selected from the group consisting of AAV8, AAV9, Anc80, AAV-DJ, AAV-PHP.S, AAV-PHP.cB, AAV CAP-B10, AAV CAP-B22 and AAVMYO.  Claim 3 specifies at least one viral serotype comprises AAV9 or PHP.cB.  Claim 12 reads on a pharmaceutical composition comprising the viral vector delivery system of claim 1. 
Claim 29 is directed to a viral vector delivery system comprising two or more AAV serotypes engineered for delivery of a single gene, a non-silencing promoter, at least one miRNA target site, the gene and optionally, a self-complementary backbone.
Flotte teaches improved gene therapy composition comprising rAAV based vectors for augmenting alpha-1 antitrypsin (AAT) expression for treating genetic disease (page 2, lines 16-23).  Flotte teaches an isolated nucleic acid comprising (a) a first region encoding one or more miRNA complementary with an endogenous mRNA, encoding a first protein, of a subject, and (b) a second region encoding an exogenous mRNA encoding a second protein having an amino acid sequence that is at least 85% identical to the first protein, wherein the one or more miRNA do not hybridize with and inhibit expression of the exogenous mRNA (e.g. claim 1).  The isolated nucleic acid further comprises an inverted terminal repeats (ITR) of an AAV serotype, such as AAV8 and AAV9, and the isolated nucleic acid further comprises a promoter operably linked with the regions encoding the one or more first miRNA, the exogenous mRNA, and/or the one or more second miRNA (e.g. claims 26-27).  The promoter is a beta-actin promoter (e.g. claim 29).  A recombinant AAV comprising the isolated nucleic acid (e.g. claim 31).  The recombinant AAV further comprises one or more capsid proteins of one or more AAV serotypes selected from the group consisting of AAV1-AAV11 and variants thereof (e.g. claim 32) (For claims 1-3 and 29).  A composition comprising the recombinant AAV and further comprises a pharmaceutically acceptable carrier (For claim 12).  The beta-actin promoter is a non-silencing promoter.  Thus, the claims are anticipated by Flotte.

Claim(s) 1-3, 5, 12 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mason et al., 2022 (US 20220133808 A1, effective filing date, 2-1-19).
Claims 1-3, 5 and 12 are directed to a viral vector delivery system comprising two or more adeno-associated viral serotypes engineered for delivery of a single gene, a miRNA target site on a target tissue, and a non-silencing promoter.  Claim 2 specifies the two or more viral serotypes are selected from the group consisting of AAV8, AAV9, Anc80, AAV-DJ, AAV-PHP.S, AAV-PHP.cB, AAV CAP-B10, AAV CAP-B22 and AAVMYO.  Claim 3 specifies at least one viral serotype comprises AAV9 or PHP.cB.  Claim 5 specifies the tissue target is brain (elected species).  Claim 12 reads on a pharmaceutical composition comprising the viral vector delivery system of claim 1. 
Claim 29 is directed to a viral vector delivery system comprising two or more AAV serotypes engineered for delivery of a single gene, a non-silencing promoter, at least one miRNA target site, the gene and optionally, a self-complementary backbone.
Mason teaches compositions and methods for treating a patient having a neurocognitive disorder, such as Alzheimer’s disease and Parkinson’s disease by providing one or more agents that elevate the expression and/or activity levels of a protein or series of proteins whose deficiency is associated with the corresponding disease.  The agents can be viral vectors encoding the protein or proteins of interest.  The agents can also include interfering RNA molecules that stimulates their endogenous expression (e.g. Abstract).  The interfering RNA molecules can be microRNA (miRNA) molecules (e.g. [0010]).  The viral vector is an AAV selected from the group consisting of AAV1-AAV-10 and AAVrh74.  The viral vector can also be a pseudotyped AAV vector (e.g. [0050], [0055]) (For claims 1-3).  A pharmaceutical composition containing a population of viral vectors encoding one or more proteins (e.g. [0081]) (For claim 12).  The patient is administered a plurality f viral vectors that each individually comprise the one or more nucleic acid molecules (e.g. [0208]). The one or more viral vectors comprises an AAV, and the AAV is selected from the group consisting of AAV1-AAV10 and AAVrh74 (e.g. [0217], [0223]).  The viral vector is a pseudotyped AAV (e.g. [0224], [0225]).  The one or more nucleic acid molecules comprise a transgene encoding one or more proteins operably linked to a ubiquitous promoter, such as EF1-alpha promoter and phosphoglycerate kinase 1 promoter (e.g. [0226], [0227]).  The promoter can be a cell lineage-specific promoter or a synthetic promoter (e.g. [0228], [0229], [0230]).  The one or more nucleic acid molecules comprises a micro RNA (miRNA) targeting sequence in the 3’-UTR and miRNA targeting sequence is a miR-126 targeting sequence (e.g. [0234], [0235]).  rAAV virions include those derived from a variety of AAV serotypes including AAV1-AAV10 and AAVrh74.  For targeting cells located in or delivered to the central nervous system, AAV2, AAV9 and AAV10 may be particularly useful (e.g. [0667]).  The peudotyped vectors include AAV vectors of a given serotype pseudotyped with a capsid gene derived from a serotype other than the given serotype (e.g. [0668]).  The one or more agents comprise (i) one or more nucleic acid encoding the two or more proteins, (ii) one or more interfering RNA molecules that increases expression and/or activity of the two or more proteins, and (iii) one or more nucleic acid encoding the one or more interfering RNA molecules (e.g. claim 30).  The ubiquitous promoter, the cell lineage-specific promoter and the synthetic promoter are considered non-silencing promoter (For claims 1 and 29).  Since one or more AAV vector is used, it is considered that two or more AAV serotypes are used.  Further, peudotyped vectors include AAV vectors of a given serotype pseudotyped with a capsid gene derived from a serotype other than the given serotype, this can also be considered that two or more AAV serotypes are used in the viral vector delivery system.  Since the miRNA target sequence is used to target CNS, it is considered that the miRNA is used to target brain (For claim 5).  Thus, the claims are anticipated by Mason.

Claim(s) 1-3, 6, 10-12 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al., 2013 (US 20130101558 A1).
Claims 1-3, 6 and 10-12 are directed to a viral vector delivery system comprising two or more adeno-associated viral serotypes engineered for delivery of a single gene, a miRNA target site on a target tissue, and a non-silencing promoter.  Claim 2 specifies the two or more viral serotypes are selected from the group consisting of AAV8, AAV9, Anc80, AAV-DJ, AAV-PHP.S, AAV-PHP.cB, AAV CAP-B10, AAV CAP-B22 and AAVMYO.  Claim 3 specifies at least one viral serotype comprises AAV9 or PHP.cB.  Claim 6 specifies the miRNA target site is selected from the group consisting of miRNA-1, miRNA-24, miRNA-29, miRNA-30c, miRNA-33, miRNA-122, miRNA-124 and miRNA-128 etc.  Claim 10 further comprises a self-complementary vector backbone.  Claim 11 specifies the gene is Cisd2, Atg5 or PTEN.  Claim 12 reads on a pharmaceutical composition comprising the viral vector delivery system of claim 1. 
Claim 29 is directed to a viral vector delivery system comprising two or more AAV serotypes engineered for delivery of a single gene, a non-silencing promoter, at least one miRNA target site, the gene and optionally, a self-complementary backbone.
Gao teaches using rAAV-based miRNA inhibitor compositions to effect sustained, tissue-specific miRNA inhibition in a subject (e.g. [0005]).  A nucleic acid vector comprising (a) a first promoter operably linked to a transgene comprising (i) a protein coding region and (ii) at least one binding site of a test miRNA, and (b) a second promoter operably linked to a miRNA inhibitor coding region, wherein the miRNA inhibitor specifically binds to the test miRNA (e.g. claim 36).  Gao teaches to create AAV vectors, seven copies of bulged target sites for miR-122 or let-7 were synthesized and cloned into BcII site after the Gluc reporter gene in the pscAAVCBPI Gluc plasmid.  DAN sequence containing U6-TuDmiR-122 was cloned into the intron region of pscAAVCBPI Gluc with or without bulged target sites for miR-122 (e.g. [0142]) (For claims 1, 6 and 10).  The composition may comprise a rAAV alone, or in combination with one or more other viruses (a second rAAV encoding one or more different transgenes).  A composition may comprise 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more different rAAVs each having one or more different transgenes (e.g. [0088]) (For claims 1-3 and 29).  The composition may contain, in addition to the rAAV and carriers, other conventional pharmaceutical ingredients, such as preservatives or chemical stabilizers (e.g. [0090]) (For claim 12).  miRNA sponge were expressed using the RNA polymerase II SV40 promoter, or liver-specific, human thyroid hormone-binding globulin (TBG) promoter or RNA polymerase III U6 promoter (e.g. [0120]).  The SV40 promoter, TBG promoter and U6 promoter are non-silencing promoter (For claim 1).  The rAAV genome were packaged with the AAV9 capsid, which preferentially transduce liver and heart.  To further improve transduction, all rAAVs were prepared as self-complementary (sc) genome32 (e.g. [0126]) (For claims 2-3 and 10).  
Claim 1 recites two or more adeno-associated viral serotypes engineered for delivery of a single gene.  The claim is interpreted as the intended use of the two or more AAV serotypes and the claim does NOT include the gene.  Therefore, the gene recited in claim 11 is not considered a limitation of claim 11.  Therefore, claim 11 is anticipated by Gao.  Thus, the claims are anticipated by Gao.
It is noted that Gao teaches using liver-specific miRNA-122 binding site or miRNA-122 inhibitor, Gao would read on the non-elected target tissue liver recited in claims 5 and 7.

Claim(s) 1-3, 5-7, 9-12 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by During, Matthew, 2019 (US 20190169619 A1).
Claims 1-3, 5-7 and 9-12 are directed to a viral vector delivery system comprising two or more adeno-associated viral serotypes engineered for delivery of a single gene, a miRNA target site on a target tissue, and a non-silencing promoter.  Claim 2 specifies the two or more viral serotypes are selected from the group consisting of AAV8, AAV9, Anc80, AAV-DJ, AAV-PHP.S, AAV-PHP.cB, AAV CAP-B10, AAV CAP-B22 and AAVMYO.  Claim 3 specifies at least one viral serotype comprises AAV9 or PHP.cB.  Claim 5 specifies the tissue target is brain (elected species).  Claim 6 specifies the miRNA target site is selected from the group consisting of miRNA-1, miRNA-24, miRNA-29, miRNA-30c, miRNA-33, miRNA-122, miRNA-124 and miRNA-128 etc.  Claim 7 specifies the target tissue is brain tissue and the miRNA target site is miRNA-124 of miRNA-128.  Claim 9 specifies the promoter is Cbh, CAG, CB7 or CBA.  Claim 10 further comprises a self-complementary vector backbone.  Claim 11 specifies the gene is Cisd2, Atg5 or PTEN.  Claim 12 reads on a pharmaceutical composition comprising the viral vector delivery system of claim 1.
Claim 29 is directed to a viral vector delivery system comprising two or more AAV serotypes engineered for delivery of a single gene, a non-silencing promoter, at least one miRNA target site, the gene and optionally, a self-complementary backbone.
During teaches methods of treating a seizure disorder in a patient by administering a vector encoding microRNA-128, pri-miR128, or pre-miR128 to the patient, and increased levels of microRNA-128 cause improvement in one or more symptoms of the seizure disorder (e.g. Abstract).  In one embodiment, the vector is an adeno-associated virus.  The vector is pAM/CBA-miR128-2-WPRE-BGHpA (e.g. [00017], Fig. 5).  AAV vectors may be used to deliver microRNAs to the brain.  AAV vector can be AAV8, AAV9 or AAVRec3.  Suitable AAV serotypes can be peudotyped, i.e. mixing the capsid and genome from different viral serotypes, for example, AAV2/9 or AAV2/8.  Self-complementary adeno-associated virus (scAAV) may also be used as vectors.  scAAV package both strands which anneal together to form double stranded DNA (e.g. [0036]) (For claims 1-3, 5-7, 9-10 and 29).  The vector includes a promoter to facilitate expression of the micrRNAs within the target cell and the promoter can be CMV immediate early enhancer/chicken beta-actin (CBA) promoter-exon 1-intron 1 element, or strong synthetic promoter CAG promoter (e.g. [0039], [0040]) (For claim 9).  During teaches preparation of pAM-CBA-hu-pri-miR128-2-WPRE-bGH and AAVRec3-pAM-CBA-miR128-2-WPRE-bGH (e.g. [0090], [0092], [0104]).  Pharmaceutical composition comprising vectors and/or the microRNA(s), and a pharmaceutical acceptable carrier may be provided with conventional release or modified release profiles ([0067]) (For claim 12).  
Claim 1 recites two or more adeno-associated viral serotypes engineered for delivery of a single gene.  The claim is interpreted as the intended use of the two or more AAV serotypes and the claim does NOT include the gene.  Therefore, the gene recited in claim 11 is not considered a limitation of claim 11, and claim 11 is anticipated by During.  Thus, the claims are anticipated by During.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flotte et al., 2012 (WO 2012/145624 A2) or Mason et al., 2022 (US 20220133808 A1, effective filing date, 2-1-19).
Claims 1 and 8 are directed to a viral vector delivery system comprising two or more adeno-associated viral serotypes engineered for delivery of a single gene, a miRNA target site on a target tissue, and a non-silencing promoter.  Claim 8 specifies the non-silencing promoter leads to RNA expression of at least 30% or 50% of CMV promoter expression.
Flotte teaches improved gene therapy composition comprising rAAV based vectors for augmenting alpha-1 antitrypsin (AAT) expression for treating genetic disease (page 2, lines 16-23).  Flotte teaches an isolated nucleic acid comprising (a) a first region encoding one or more miRNA complementary with an endogenous mRNA, encoding a first protein, of a subject, and (b) a second region encoding an exogenous mRNA encoding a second protein having an amino acid sequence that is at least 85% identical to the first protein, wherein the one or more miRNA do not hybridize with and inhibit expression of the exogenous mRNA (e.g. claim 1).  The isolated nucleic acid further comprises an inverted terminal repeats (ITR) of an AAV serotype, such as AAV8 and AAV9, and the isolated nucleic acid further comprises a promoter operably linked with the regions encoding the one or more first miRNA, the exogenous mRNA, and/or the one or more second miRNA (e.g. claims 26-27).  The promoter is a beta-actin promoter (e.g. claim 29).  A recombinant AAV comprising the isolated nucleic acid (e.g. claim 31).  The recombinant AAV further comprises one or more capsid proteins of one or more AAV serotypes selected from the group consisting of AAV1-AAV11 and variants thereof (e.g. claim 32) (For claims 1-3 and 29).  A composition comprising the recombinant AAV and further comprises a pharmaceutically acceptable carrier (For claim 12).  The beta-actin promoter is a non-silencing promoter. 
Mason teaches compositions and methods for treating a patient having a neurocognitive disorder, such as Alzheimer’s disease and Parkinson’s disease by providing one or more agents that elevate the expression and/or activity levels of a protein or series of proteins whose deficiency is associated with the corresponding disease.  The agents can be viral vectors encoding the protein or proteins of interest.  The agents can also include interfering RNA molecules that stimulates their endogenous expression (e.g. Abstract).  The interfering RNA molecules can be microRNA (miRNA) molecules (e.g. [0010]).  The viral vector is an AAV selected from the group consisting of AAV1-AAV-10 and AAVrh74.  The viral vector can also be a pseudotyped AAV vector (e.g. [0050], [0055]) (For claims 1-3).  A pharmaceutical composition containing a population of viral vectors encoding one or more proteins (e.g. [0081]) (For claim 12).  The patient is administered a plurality f viral vectors that each individually comprise the one or more nucleic acid molecules (e.g. [0208]). The one or more viral vectors comprises an AAV, and the AAV is selected from the group consisting of AAV1-AAV10 and AAVrh74 (e.g. [0217], [0223]).  The viral vector is a pseudotyped AAV (e.g. [0224], [0225]).  The one or more nucleic acid molecules comprise a transgene encoding one or more proteins operably linked to a ubiquitous promoter, such as EF1-alpha promoter and phosphoglycerate kinase 1 promoter (e.g. [0226], [0227]).  The promoter can be a cell lineage-specific promoter or a synthetic promoter (e.g. [0228], [0229], [0230]).  The one or more nucleic acid molecules comprises a micro RNA (miRNA) targeting sequence in the 3’-UTR and miRNA targeting sequence is a miR-126 targeting sequence (e.g. [0234], [0235]).  rAAV virions include those derived from a variety of AAV serotypes including AAV1-AAV10 and AAVrh74.  For targeting cells located in or delivered to the central nervous system, AAV2, AAV9 and AAV10 may be particularly useful (e.g. [0667]).  The peudotyped vectors include AAV vectors of a given serotype pseudotyped with a capsid gene derived from a serotype other than the given serotype (e.g. [0668]).  The one or more agents comprise (i) one or more nucleic acid encoding the two or more proteins, (ii) one or more interfering RNA molecules that increases expression and/or activity of the two or more proteins, and (iii) one or more nucleic acid encoding the one or more interfering RNA molecules (e.g. claim 30).  The ubiquitous promoter, the cell lineage-specific promoter and the synthetic promoter are considered non-silencing promoter (For claims 1 and 29).  Since one or more AAV vector is used, it is considered that two or more AAV serotypes are used.  Further, peudotyped vectors include AAV vectors of a given serotype pseudotyped with a capsid gene derived from a serotype other than the given serotype, this can also be considered that two or more AAV serotypes are used in the viral vector delivery system.  Since the miRNA target sequence is used to target CNS, it is considered that the miRNA is used to target brain (For claim 5).
Flotte and Mason do not specifically teach the non-silencing promoter leads to RNA expression of at least 30% or 50% of CMV promoter expression.
It would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to use the non-silencing promoter that leads to RNA expression of at least 30% or 50% of CMV promoter expression because Flotte teaches using a promoter operably linked with the regions encoding the one or more first miRNA or the exogenous mRNA, and the promoter is beta-actin promoter, and Mason teaches a transgene is operably linked to a promoter, such as ubiquitous promoter, the cell lineage-specific promoter and the synthetic promoter and teaches to elevate gene expression.  Since beta-actin promoter, ubiquitous promoter, cell lineage-specific promoter and synthetic promoter are non-silencing promoters and they can activate gene expression at various expression levels, one of ordinary skill in the art would try different types of promoters as set forth above to drive miRNA expression or mRNA expression in order to optimize gene expression and it would be obvious to one of ordinary skill in the art to use non-silencing promoter that leads to RNA expression at least 30% or 50% of CMV promoter expression with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to provide improved gene therapy composition comprising rAAV based vectors for augmenting alpha-1 antitrypsin (AAT) expression for treating genetic disease as taught by Flotte or to elevate the expression and/or activity levels of a protein or series of proteins for treating a patient with neurocognitive disorder as taught by Mason with reasonable expectation of success.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flotte et al., 2012 (WO 2012/145624 A2) or Mason et al., 2022 (US 20220133808 A1, effective filing date, 2-1-19) each in view of Rodino-Klapac, Louise R., 2020 (US 20200360534 A1, effective filing date, 1-31-18).
Claims 1 and 10 are directed to a viral vector delivery system comprising two or more adeno-associated viral serotypes engineered for delivery of a single gene, a miRNA target site on a target tissue, and a non-silencing promoter.  Claim 10 further comprising a self-complementary vector backbone.
The teachings of Flotte and Mason are as discussed above.  Flotte and Mason do not specifically teach a self-complementary vector backbone.
Rodino-Klapac teaches gene therapy vector, such as AAV vectors, comprising a polynucleotide encoding gamma-sarcoglycan (SGCG) and methods of using such gene therapy vectors to treat muscular dystrophy in a subject (e.g. Abstract).  SGCG AAV construct containing a codon-optimized human SGCG cDNA was constructed.  The AAV construct was configured to be packaged using a self-complementary AAV backbone for more efficient transduction efficiency (e.g. [0138]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further use a self-complementary vector backbone because both Flotte and Mason teach using rAAV-based vector for gene therapy to treat a disease and Rodino-Klapac teaches preparation of gene therapy AAV vector for treating muscular dystrophy and the AAV construct was configured to be packaged using a self-complementary AAV backbone for more efficient transduction efficiency.  It would be obvious for one of ordinary skill in the art to substitute the rAAV vector taught by Flotte or Mason with the rAAV vector configured to be packaged using a self-complementary AAV backbone as taught by Rodino-Klapac in order to provide more efficient transduction efficiency with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to provide improved gene therapy composition comprising rAAV based vectors for augmenting alpha-1 antitrypsin (AAT) expression for treating genetic disease as taught by Flotte or to elevate the expression and/or activity levels of a protein or series of proteins for treating a patient with neurocognitive disorder as taught by Mason with reasonable expectation of success.

Claim(s) 1, 4 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., 2013 (US 20130101558 A1) in view of Dayton et al., 2018 (Gene Therapy, Vol. 25, p. 392-400).
Claims 1 and 4 are directed to a viral vector delivery system comprising two or more adeno-associated viral serotypes engineered for delivery of a single gene, a miRNA target site on a target tissue, and a non-silencing promoter.  Claim 4 specifies the two or more viral serotypes include AAV9 and PHP.eB.
Claims 29-30 are directed to a viral vector delivery system comprising two or more AAV serotypes engineered for delivery of a single gene, a non-silencing promoter, at least one miRNA target site, the gene and optionally, a self-complementary backbone.  Claim 30 specifies the AAV serotypes are AAV9 and PHP.eB, and the gene is Cisd2, Atg5 or PTEN.
Gao teaches using rAAV-based miRNA inhibitor compositions to effect sustained, tissue-specific miRNA inhibition in a subject (e.g. [0005]).  A nucleic acid vector comprising (a) a first promoter operably linked to a transgene comprising (i) a protein coding region and (ii) at least one binding site of a test miRNA, and (b) a second promoter operably linked to a miRNA inhibitor coding region, wherein the miRNA inhibitor specifically binds to the test miRNA (e.g. claim 36).  The rAAV has a capsid of the AAV9 serotype, or the rAAV has a capsid that is a variant of the capsid of the AAV9 serotype (e.g. [0007]).  Gao teaches to create AAV vectors, seven copies of bulged target sites for miR-122 or let-7 were synthesized and cloned into BcII site after the Gluc reporter gene in the pscAAVCBPI Gluc plasmid.  DAN sequence containing U6-TuDmiR-122 was cloned into the intron region of pscAAVCBPI Gluc with or without bulged target sites for miR-122 (e.g. [0142]) (For claims 1, 6 and 10).  The composition may comprise a rAAV alone, or in combination with one or more other viruses (a second rAAV encoding one or more different transgenes).  A composition may comprise 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more different rAAVs each having one or more different transgenes (e.g. [0088]) (For claims 1-3 and 29).  The composition may contain, in addition to the rAAV and carriers, other conventional pharmaceutical ingredients, such as preservatives or chemical stabilizers (e.g. [0090]) (For claim 12).  miRNA sponge were expressed using the RNA polymerase II SV40 promoter, or liver-specific, human thyroid hormone-binding globulin (TBG) promoter or RNA polymerase III U6 promoter (e.g. [0120]).  The SV40 promoter, TBG promoter and U6 promoter are non-silencing promoter (For claim 1).  The rAAV genome were packaged with the AAV9 capsid, which preferentially transduce liver and heart.  To further improve transduction, all rAAVs were prepared as self-complementary (sc) genome32 (e.g. [0126]) (For claims 2-3 and 10).  
Gao does not specifically teach the two or more viral serotypes include AAV9 and PHP.eB.
Dayton teaches “More expansive gene transfer to the rat CNS: AAV PHP.EB vector dose-response and comparison to AAV PHP.B” (e.g. Title).  “Within the CNS, the AAV PHP.EB-derived expression was neuron-selective to neuron-specific, while outside the CNS, organs such as the liver and heart were transduced by parenteral gene delivery”.  “The neuronal expression in the rat CNS was greater with AAV PHP.EB than the previous engineered vector AAV PHP.B.  AAV PHP.EB is thus one of the most efficient AAV vectors in the field for CNS gene transfer” (e.g. Abstract).  Dayton teaches there are still improvements to be made on the expanse of wide-scale expression using AAV9 in adult rats, and hypothesized more efficient gene transfer in the art with the newer AAV PHP.EB variant compared to the efficient AAV PHP.B (e.g. p. 393, left column, 2nd paragraph).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use AAV9 and PHP.EB as two or more viral serotypes because Gao teaches composition may comprise a rAAV alone, or in combination with one or more other viruses (a second rAAV encoding one or more different transgenes), and the rAAV has a capsid of the AAV9 serotype, or the rAAV has a capsid that is a variant of the capsid of the AAV9 serotype, and Dayton teaches the neuronal expression in the rat CNS was greater with AAV PHP.EB than the previous engineered vector AAV PHP.B, and AAV PHP.EB (a AAV9 variant) is thus one of the most efficient AAV vectors in the field for CNS gene transfer.  Both Gao and Dayton teach using rAAV9 for gene delivery and Gao teaches one or more rAAVs can be used for gene delivery, and Dayton teaches that AAV PHP.EB (a AAV9 variant) is one of the most efficient AAV vectors in the field for CNS gene transfer, it would be obvious for one of ordinary skill in the art to combine AAV9 and AAV PHP.EB for gene delivery in order to compare the gene transfer efficiency of AAV9 and AAV PHP.EB or to improve the gene transfer efficiency as compared to the use of two rAAV9 vectors with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use rAAV-based miRNA inhibitor compositions to effect sustained, tissue-specific miRNA inhibition in a subject as taught by Gao with reasonable expectation of success.
Claim 29 recites two or more AAV serotypes engineered for delivery of a single gene.  The claim is interpreted as the intended use of the two or more AAV serotypes and the claim does NOT include the gene.  Therefore, the gene recited in claim 30 is not considered a limitation of claim 30.  Therefore, claim 30 is unpatentable over Gao et al., 2013 (US 20130101558 A1) in view of Dayton et al., 2018 (Gene Therapy, Vol. 25, p. 392-400).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632